Citation Nr: 0843568	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-16 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for lumbosacral strain.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1981 to December 1981 and on active duty from November 1990 
to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for lumbosacral strain and 
denied entitlement to service connection for a left shoulder 
disability and post-traumatic stress disorder (PTSD).  The 
Board notes that the veteran was awarded service connection 
for PTSD in March 2007.  This issue has been resolved and is 
not before the Board.  See generally Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

In February 2005, the veteran filed a petition to reopen his 
previously denied claims of entitlement to service connection 
for a sternum injury and a right eye cataract.  A December 
2005 rating decision declined to reopen the veteran's claims.  
The veteran submitted a notice of disagreement (NOD) in 
February 2006 and the RO issued a statement of the case (SOC) 
in May 2006.  The Board notes that the veteran did not submit 
a VA Form 9 to perfect his appeal.  Thus, these issues are 
not in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board refers to the RO the petition to reopen the claim 
for service connection for bilateral knee disability.

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for lumbosacral strain, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been submitted 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2008).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claim.

These claims were previously remanded by the Board in August 
2007 to schedule the veteran for a Travel Board hearing.  

In January 2008, the veteran presented sworn testimony during 
a personal hearing in St. Petersburg, Florida which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.  The veteran submitted additional evidence at the time 
of his hearing and specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

In October 2006, the veteran filed a claim of entitlement to 
TDIU.  A May 2007 rating decision denied the veteran's claim.  
The veteran submitted a NOD in June 2007, but the RO failed 
to issue him a SOC.  Because the filing of a notice of 
disagreement initiates appellate review, the claim must be 
remanded for the preparation of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any further action on his part is 
required.

FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for lumbosacral strain in February 1994; 
the veteran was properly informed of the adverse decision and 
his appellate rights, and he did not appeal.

2.  Evidence received since the February 1994 RO decision 
that denied the veteran's claim of entitlement to service 
connection for lumbosacral strain does not raise a reasonable 
possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that a left shoulder disability, to include arthritis, is the 
result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for lumbosacral strain are not met, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 20.1100 (2008).

2.  A left shoulder disability, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  In addition, the case of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), requires that, prior to the adjudication of 
petitions to reopen service connection claims, the veteran be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  

The June 2003 letter provided notice of the elements of new 
and material evidence; however, the reasons for the prior 
denial were not provided.  A subsequent letter in January 
2006 provided notice of the reasons for the prior final 
denial.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
January 2006, he was provided time to respond with additional 
argument and evidence, the claim was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in August 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The criteria of Kent are satisfied.  
See Kent, supra.  

The Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left shoulder disability.  The Board has 
also determined that new and material evidence has not been 
submitted for the claim of entitlement to service connection 
for lumbosacral strain and reopening is not warranted.  Any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In an attempt to reopen a previously denied claim for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2008).  The veteran was not afforded an examination in 
association with his petition to reopen.  As discussed below, 
the Board concludes that new and material evidence has not 
been submitted on this claim.  Accordingly, there is no duty 
to provide an examination and no error exists.  Id.

The Board concludes an examination is not needed regarding 
the veteran's claim of entitlement to service connection for 
a left shoulder disability because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2008).  In 
order to reopen a claim there must be added to the record 
"new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The February 1994 RO 
decision that denied the veteran's claim is final and may not 
be reopened in the absence of new and material evidence.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).  The Board notes that 38 C.F.R. § 
3.156(a), which defines new and material evidence, requires 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a) (2008).  
The credibility of the evidence is presumed for the purpose 
of reopening.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

The veteran filed his original claim of entitlement to 
service connection for lumbosacral strain in October 1993, 
which was denied by a rating decision issued in February 
1994.  The veteran did not appeal this claim and it became 
final.  The February 1994 RO decision denied the veteran's 
claim, determining that the complaints of low back pain in 
service were acute and transitory.  There was no medical 
nexus of record connecting the veteran's current back 
problems with his time in service, in addition to the fact 
that the veteran sustained an intercurrent injury following 
his discharge from service.  For evidence to be new and 
material in this matter, (i.e., relating to an unestablished 
fact necessary to substantiate the claim, and raising a 
reasonable possibility of substantiating the claim), it would 
have to tend to show that the veteran's current low back 
disability is related to an injury in service.

In the current attempt to reopen the claim, the RO received: 
VA Medical Center (VAMC) Miami, Florida treatment records 
from June 2001 through March 2002, July 2003 through 
September 2003, May 2004, and September 2004 through December 
2005; VAMC Syracuse, New York treatment records from August 
2004 through October 2004; VAMC Buffalo, New York progress 
notes from June 2003 through December 2004; United States 
Army National Guard personnel records; and progress notes and 
treatment records dated September 1993 through October 1993 
from Workers Compensation Medical Centers.  See 38 C.F.R. 
§ 3.156 (2008).  

This "new" evidence is not material, however.  The newly 
received evidence does not contain a medical nexus relating 
the veteran's low back disability to service.  There are no 
further records identified by the veteran available to 
satisfy this necessity.  As such, the Board concludes that 
the petition is denied given the absence of new and material 
evidence to reopen the claim. 

The Board finds that the evidence received since February 
1994 does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence is not 
material.  The petition to reopen the veteran's claim of 
entitlement to service connection for lumbosacral strain is 
denied.


III.  The Merits of the Claim

The veteran alleges that he currently suffers from a left 
should disability that is the result of a disease or injury 
in service.  Specifically, the veteran alleges that he 
injured his left shoulder during "war deployment training" 
and during a motor vehicle accident sometime between 1984 and 
1986.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In February 2003, x-rays of the veteran's left shoulder 
revealed mild to moderate acromioclavicular (AC) joint 
degenerative changes.  See VAMC outpatient treatment records, 
February 23, 2003.  Thus, element (1) of Hickson has been 
satisfied.

Review of the veteran's service treatment records is 
completely negative for any complaints of or treatment for a 
left shoulder disability.  For the veteran's first tour of 
duty, upon enlistment and on a quadrennial examination , the 
veteran's upper extremities were noted to be normal and the 
veteran denied having a painful or "trick" shoulder.  See 
Standard Forms (SF) 88 and 93, service enlistment examination 
reports, May 16, 1981; SF 88 and 93, service quadrennial 
examination reports, October 18, 1988.  Upon entry into his 
second tour of duty, the veteran again denied having a 
painful or "trick" shoulder.  See SF 93, service entrance 
examination report, November 17, 1990.  Though the veteran's 
claims file does not contain a service separation examination 
from his second period of service, there is no evidence the 
veteran suffered from a left shoulder disability during 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), the evidence of record does 
not include a diagnosis of left shoulder arthritis during the 
one year presumptive period after service.  Element (2) of 
Hickson is not satisfied.

The only evidence of record connecting the veteran's current 
left shoulder disability with his time in service is his own 
lay statements.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
are outweighed by the negative service and post-service 
treatment records (indicating left shoulder arthritis that 
began many years after service).

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his left shoulder pain.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Although the veteran has established that he currently 
suffers from left shoulder arthritis, the evidence of record 
does not support a finding that this condition is the result 
of his time in service.  The veteran's claim fails on 
elements 2 and 3 of Hickson.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  


ORDER

The application to reopen the claim of entitlement to service 
connection for lumbosacral strain is denied.

Entitlement to service connection for a left shoulder 
disability is denied.




REMAND

As noted above, in Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that in circumstances where a notice 
of disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC pertaining 
to the issue of entitlement to TDIU.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


